 Case 20-20425-GLT      Doc 60-3 Filed 02/25/20 Entered 02/25/20 15:27:14           Desc
                            Proposed Order Page 1 of 2


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

VIDEOMINING CORPORATION,                                Bankruptcy No. 20-20425-GLT

              Debtor.                                   Chapter 11

VIDEOMINING CORPORATION,                                Document No.

              Movant,

       vs.

NO RESPONDENT.



  ORDER AUTHORIZING THE DEBTOR TO OBTAIN POST-PETITION FINANCING

       AND NOW, after notice and hearing on the Emergency Motion of the Debtor for

Interim and Final Orders Authorizing the Debtor to Obtain Post-Petition Financing (the

“Motion”), it is hereby ORDERED, AJDUDGED AND DECREED as follows:

       (1) Debtor shall be, and hereby is, authorized to obtain financing from Enterprise

Bank on the terms identified in the Motion and is authorized to execute all loan

documents in accordance with the financing;

       (2) Enterprise Bank is hereby be granted a first position lien on all receivables

generated by the Debtor after the entry of this Order up to the amount of any

outstanding indebtedness under the post-petition financing loan documents not to

exceed $175,000; and

       (3) Enterprise Bank is hereby be granted an administrative expense claim with

priority over any and all administrative expenses of the kind specified in section 503(b)
 Case 20-20425-GLT     Doc 60-3 Filed 02/25/20 Entered 02/25/20 15:27:14       Desc
                           Proposed Order Page 2 of 2


of 507(b) of the Bankruptcy Code up to the amount of any outstanding indebtedness

under the post-petition financing loan documents not to exceed $175,000.




Date: ___________________                     __________________________
                                              Gregory L. Taddonio
                                              United States Bankruptcy Judge
